Title: From James Madison to Thomas Jefferson, 6 March 1812
From: Madison, James
To: Jefferson, Thomas


Dear SirWashington Mar. 6. 1812.
I return the letter from Foronda inclosed in yours of the 19th. Feby. I find I shall not be able to read his lucrubations [sic] in print. The letter from Dr. Guantt [sic] is in the hands of the Secy. of war, and will not be unheeded; but the course the nominations have taken makes it doubtful whether the wishes in behalf of his son, can be fulfilled.
You will see that Congs. or rather the H. of Rs. have got down the dose of taxes. It is the strongest proof they could give that they do not mean to flinch from the contest to which the mad conduct of G. B. drives them. Her perseverence in this seems to be sufficiently attested by the language of Ld. Liverpool & Mr. Perceval, in their parliamentary comments on the Regent’s message. The information from F. is pretty justly described in the paragraph inserted in the Natl. Intellig[enc]er after the arrival of the Constitution. The prints herewith inclosed are forwarded to you at the request of Thoms. Gimbrede (of N. York) the author. [Be assured of my great & affectionate esteem
James Madison]
 